For Immediate Release Prologis Reports Second Quarter 2017 Earnings Results SAN FRANCISCO (July 18, 2017) – Prologis, Inc. (NYSE: PLD), the global leader in logistics real estate, today reported results for the second quarter of 2017. Net earnings per diluted share was $0.50 compared with $0.52 for the same period in 2016. Core funds from operations* per diluted share was $0.84 compared with $0.60 for the same period in 2016. The impact from net promote income for the quarter was $0.18 per share. “Our second quarter results were excellent and reflect record rent increases and higher earnings from our strategic capital business,” said Hamid R. Moghadam, chairman and CEO, Prologis. “Market conditions continue to be healthy. On the margin, we are now even more positive as we see increased activity from our customers and a greater willingness to compete and pay for quality locations. Market rent growth surprised us to the upside, and the mark-to-market of our portfolio increased to 13 percent globally, which positions us for strong operating performance for the next several years.” PORTFOLIO LOCATION DRIVES OUTPERFORMANCE Owned & Managed 2Q17 2Q16 Notes Period End Occupancy 96.2% 96.1% The U.S. increased 70 bps year-over-year Leases Signed 47MSF 49MSF Prologis Share 2Q17 2Q16 Notes Net Effective Rent Change 24.0% 17.8% Led by the U.S. at 29.0% Cash Rent Change 11.2% 7.9% Net Effective Same Store NOI* 4.6% 6.1% Led by the U.S. at 5.2% Cash Same Store NOI* 7.2% 5.3% Led by the U.S. at 8.0% *This is a non-GAAP financial measure. See the Notes and Definitions in our supplemental information for further explanation and a reconciliation to the most directly comparable GAAP measure. GLOBAL INVESTMENT STRATEGY DELIVERS PROFITABLE DEPLOYMENT ACTIVITY Prologis Share 2Q17 Building Acquisitions $37M Weighted avg stabilized cap rate 5.9% Development Stabilizations $560M Estimated weighted avg yield 6.6% Estimated weighted avg margin 23.1% Estimated value creation $130M Development Starts $897M Estimated weighted avg margin 20.8% Estimated value creation $187M % Build-to-suit 34.6% Total Dispositions and Contributions $410M Weighted avg stabilized cap rate (excluding land and other real estate) 6.1% STRATEGIC CAPITAL BUSINESS FURTHER STREAMLINED As previously announced, Prologis entered into an agreement to acquire its partner’s interest in its Brazil platform for approximately R$1.2 billion (US$362) million. The transaction is expected to close this year, at which point we will own 100% of the Brazil platform. Subsequent to quarter-end, Prologis contributed $2.8 billion of the assets formerly owned by the North American Industrial Fund (NAIF) to its Prologis Targeted U.S. Logistics Fund (USLF) at a 5.4 percent stabilized capitalization rate. The NAIF portfolio, primarily developed by Prologis, is highly complementary to USLF. Prologis received cash proceeds of $720 million and additional units, which increased its interest in USLF to 27 percent. USLF raised over $950 million from 14 new and existing investors to facilitate this transaction. With this activity, the company now has 9 co-investment ventures. FINANCING ACTIVITY HIGHLIGHTS ADVANTAGED ACCESS TO GLOBAL CAPITAL
